United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., widow of R.C., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
SUPPLY CENTER, Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1637
Issued: November 16, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 24, 2017 appellant, through counsel, filed a timely appeal from a May 1, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that the employee’s
death was caused or contributed to by his federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel asserts that the May 1, 2017 decision is contrary to fact and law.
FACTUAL HISTORY
Appellant, widow of the deceased employee, filed a claim for death benefits (Form
CA-5) on July 30, 2014,3 alleging that his death from lung cancer and asbestosis was caused by
his work at the employing establishment. The employee, a 62-year-old retired warehouse worker
died on July 12, 2012.4 An attending physician’s report attached to the claim form indicated that
the employee had metastatic lung cancer with brain metastases. The signature on the report is
illegible. The death certificate was signed by Dr. Walter Ferris, Board-certified in family
medicine, hospice care, and palliative medicine. The immediate cause of death was Stage IV
adenocarcinoma of the lung. An autopsy was not done.
In an October 9, 2014 letter, OWCP asked that appellant and the employing
establishment respond to the claim. This was to include evidence of hazardous exposure and
medical evidence containing an opinion regarding the contribution of employment to the
employee’s death.
A May 2, 2012 x-ray was interpreted by Dr. L.C. Rao, Board-certified in internal
medicine and pulmonary disease, and a certified B reader. He advised that, in the presence of a
significant occupational exposure history to asbestos dust and latency period, the x-ray was
consistent with a diagnosis of bilateral interstitial fibrosis due to asbestosis with additional
evidence of malignancy.
In a January 7, 2014 report, Dr. Nasir A. Khan, Board-certified in anatomic and clinical
pathology and cytopathology, noted his review of the employee’s medical records, including
Dr. Rao’s report. He noted an occupational history that the employee was exposed to asbestos
fibers and asbestos-containing products throughout the course of his employment at the
employing establishment from 1976 to 1997 and at Anchor Hocking Company from 1970 to
1976, and that he also had a smoking history of a half-pack daily from 1970 to 1987. Dr. Khan
reported a history that the employee was found to have a lung mass and possible brain metastases
in May 2012, with a history of prostate cancer two years prior. He reported that a fine needle
lymph node aspiration done in the hospital was interpreted as nonsmall cell carcinoma with gene
testing positive for amplification. Dr. Khan opined that the employee died due to the direct
effects of primary lung cancer with contributing causes of occupational exposure to asbestos
fiber inhalation and smoking.
In a November 4, 2014 statement, appellant advised that when the employee worked for
the employing establishment, it was always in a warehouse, and that he did maintenance work
and cleaning at the post office.

3

A copy of the certificate of marriage, issued by the State of Ohio, indicates that appellant and the employee
married on July 7, 1979.
4

The record also indicates that the employee worked for the U.S. Postal Service from February 2000 to
July 2005.

2

By letter dated May 7, 2015, OWCP asked the employing establishment to provide the
employee’s employment record and information regarding his occupational exposure to asbestos,
including dates of exposure. It also requested that the employing establishment furnish asbestos
sampling data.
The employing establishment forwarded information regarding the employee’s
employment there and with the U.S. Postal Service. This included both job applications. A
Notice of Personnel Action (Standard Form 50) indicated that the employee’s service
computation date was February 5, 1975 and, effective February 11, 2000, he was terminated
from a facility in Youngstown, Ohio, and appointed to the U.S. Postal Service. A U.S. Postal
Service Notification of Personnel Action indicated that, effective July 11, 2005 the employee
retired. The employing establishment listed the employee’s employment as laborer effective
September 23, 1976, supply clerk effective June 24, 1979, warehouse worker effective
February 15, 1981, warehouse worker (forklift operator) effective March 11, 1984, warehouse
worker effective May 20, 1984, materials handler effective July 22, 1990, materials handler
(packer) effective April 10, 1994, and materials handler (forklift operator) effective July 20,
1997 to February 11, 2000.
The employing establishment forwarded medical surveillance examination data on the
employee from October 1988 to June 1996 that showed no exposure to asbestos. It also
forwarded employing establishment asbestos policies dated March 12, 1987, a report of improper
handling of asbestos materials dated June 10, 1985, a report of a cracked asbestos tile on the
floor in October 1991, and asbestos testing reports dated May 28, 1987 to July 12, 2001. A
November 2, 1988 x-ray of the employee’s chest showed new or progressive reticular interstitial
change which could represent pulmonary fibrosis or an acute viral bronchitis or pneumonitis. A
June 11, 1992 x-ray demonstrated no significant interval change with bilateral interstitial
opacities seen, most compatible with fibrosis.
By decision dated June 21, 2016, OWCP denied the claim, finding that appellant did not
submit sufficient factual and medical evidence to establish that the employee’s death was
causally related to his federal employment.
Appellant, through counsel, timely requested a hearing with OWCP’s Branch of Hearings
and Review.
On January 20, 2016 Dr. Rao indicated that his opinion regarding the employee’s x-ray
had not changed. A May 3, 2012 cytology report of the employee’s brain tissue demonstrated
metastatic poorly differentiated nonsmall cell carcinoma.
At the hearing, held on February 15, 2017, counsel argued that the employing
establishment should supply data regarding the employee’s specific places of employment and
asbestos testing for those facilities. Appellant testified that in 1997 the facility in Columbus,
Ohio, was closing so that the employee transferred to a facility in Youngstown, Ohio, and
worked there until he transferred to the U.S. Postal Service in 2000.
In a May 1, 2017 decision, an OWCP hearing representative affirmed the June 21, 2016
decision. She found that the factual component of the claim had not been established and,

3

furthermore, that the medical evidence did not indicate that the employee’s federal employment
in any way contributed to his adenocarcinoma diagnosis.
LEGAL PRECEDENT
The United States shall pay compensation for the disability or death of an employee
resulting from personal injury sustained while in the performance of his or her duty.5
In a claim for survivor’s benefits, an award of compensation may not be based on
surmise, conjecture, or speculation or on appellant’s belief that the employee’s death was caused,
precipitated or aggravated by his or her employment.6 Appellant has the burden of proving by
the weight of the reliable, probative, and substantial evidence that the employee’s death was
causally related to his employment. This burden includes the necessity of furnishing medical
opinion evidence of a cause and effect relationship based on a complete factual and medical
background. The opinion of the physician must be one of reasonable medical certainty and must
be supported by medical rationale.7
ANALYSIS
The employee died on July 12, 2012. The death certificate listed the cause of death as
Stage IV adenocarcinoma of the lung. In order to prevail in her claim for death benefits,
appellant must demonstrate that factors of her husband’s federal employment caused his death.
The employing establishment submitted the employee’s employment history and
evidence of asbestos testing. In reviewing the testing information, there is no indication if this
was done in locations where the employee worked.
Information pertaining to any toxic exposures is essential to an ultimate determination as
to whether the employee sustained any injury or condition causally related to his employment.
Although the employing establishment submitted the requested information it did not provide
information regarding the employee’s specific locations of employment in Columbus and
Youngstown, Ohio, and in not identifying specific asbestos testing results for these locations
should not be an impediment to a successful prosecution of the claim.8 Herein, the type of
information being sought includes results of the employee’s exposure at specific work sites from
September 1976 to February 2000. This type of information is normally within the custody of
the employing establishment and not readily available to appellant.9 As the employee is

5

5 U.S.C. § 8102(a); see 5 U.S.C. § 8133.

6

T.L. (W.L.), Docket No. 12-1873 (issued June 12, 2013).

7

L.R. (E.R.), 58 ECAB 369 (2007).

8

See T.W., Docket No. 12-1882 (issued March 12, 2013).

9

Supra note 6.

4

deceased, appellant should not be penalized for the employing establishment’s failure to submit
this information.10
Proceedings under FECA are not adversarial in nature, and OWCP is not a disinterested
arbiter. While the claimant has the burden of proof to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence. This is particularly true when
the evidence is of the character normally obtained from the employing establishment or other
government source.11 Once OWCP has begun an investigation of a claim, it must pursue the
evidence as far as reasonably possible. It has an obligation to see that justice is done.12
The Board finds that OWCP undertook development of the factual evidence needed as
the foundation for a proper medical opinion by requesting information from the employing
establishment regarding the employee’s asbestos exposures. As OWCP undertook this
development, it had an obligation to secure a response that adequately addressed the relevant
issues.13
The case will be remanded to OWCP to ascertain the employee’s specific locations of
employment and identify the nature and extent of his exposure to asbestos, if any, from
September 1976 to February 2000. Such response should identify specific testing documenting
the presence or absence of asbestos in the employee’s specific work environment. Following
such factual and medical development deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for a decision. The case will be remanded
to OWCP for further development regarding the employee’s claimed occupational exposure to
asbestos and its relationship, if any, to his demise.

10

Id.

11

R.B., Docket No. 08-1662 (issued December 18, 2008).

12

A.A., 59 ECAB 726 (2008).

13

See Peter C. Belkind, 56 ECAB 580 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the May 1, 2017 decision of the Office of Workers’
Compensation is set aside and the case is remanded to OWCP for proceedings consistent with
this opinion of the Board.
Issued: November 16, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

